Judge PHILLIPS
dissenting.
In my opinion the majority has misapplied the collateral estoppel doctrine; not by ruling that the defendant is estopped to deny that he is the child’s father, as the 1974 proceeding established, but by failing to also give effect to the other adjudication made in that proceeding. The same judgment, it seems to me, that estops the defendant on the paternity issue because it recites his plea of guilty to bastardy also estops the State, the mother, and the plaintiff subrogee on the obligation to pay issue, because it recites that the plea was part of a negotiated lump sum settlement made with the State and the child’s mother, and approved by the court pursuant to G.S. 49-7. Furthermore, the judgment relied upon by the plaintiff to establish its case also establishes that another court has continuing control over defendant’s obligation to the child and has had ever since the judgment was rendered; and that therefore any relief that the plaintiffs are entitled to must be obtained through that court, in that proceeding, if at all.
Though some judges and lawyers take the view that bastardy cases cannot be settled because of the child’s right to support during minority, I am of the opinion that any criminal case can be settled through plea bargaining and that the lump sum payment proviso included in G.S. 49-7 was put there by the Legislature for the purpose of facilitating the settlement of disputed bastardy cases. Explicit in the judgment rendered is that extracting nearly $3,000 from the defendant in exchange for *439his chance to escape scot-free was in the best interest of the State, the mother and the child; and I see nothing in the judgment to support the belief that the lump sum agreed to and ordered merely discharged defendant’s obligations up to that time. On the contrary, it seems to me, the judgment was a final disposition of the defendant’s obligation to contribute to the support of the child, subject only to the power of the court in that case, as the statute expressly permits, to require additional payments of him if and when the circumstances warrant. Since the Superior Court of Wilkes County, which determined what amount defendant should pay for the support of the child, still has control of the matter, plaintiffs’ action in another and subordinate court cannot lie; which is another reason why the judgment below dismissing this case was correct.